DETAILED ACTION
Response to Amendment
This is in response to Applicants amendment filed 07/11/2022 which has been entered. Claims 1, 8, 10 and 11 have been amended. Claims 9 and 14 have been cancelled. No Claims have been added. Claims 1-8 and 10-13 are still pending in this application, with Claims 1, 8, 10, 11 and 13 being independent.
Response to Arguments
Applicant's arguments filed 07/11/2022 have been fully considered but they are not persuasive. Applicant argues that the combination of currently applied art (Perez and O’Brien) does not teach or suggest determining whether or not the received message contains a public telephone identity allocated to a user by the Voice over IP network… if the message contains a public telephone identity, triggering a setting-up of the Voice over IP call as recited in Claim 1.
The Examiner respectfully disagrees. The recited Voice over IP network is a communication medium through which messages/communications may be conveyed; but a Voice over IP network cannot on its own allocate anything. An entity and/or system element is responsible for allocation. Applicant’s Specification indicates that it is the operator of the network that is responsible for the allocation of a public telephone identity and not the network itself (Page 10, Lines 15-19). As a public telephone identity is not allocated by the recited Voice over IP network, Applicant’s argument is found to be unpersuasive.  
Applicant additionally asserts that VoIP call setup does not occur as the prior art (Perez and O’Brien) fails to teach the allocation of a public telephone identity by the recited Voice over IP network. Applicant argues that the Examiner improperly separates triggering VoIP call setup from allocation of a public telephone identity by the recited Voice over IP network. The position of the Examiner is that it is not the Voice over IP network that is responsible for allocation of public telephone identities. It is the operator of the Voice over IP network who is responsible for allocating public telephone identities. 

Claim Objections
Claim 13 is objected to because of the following informalities: Claim 13 is described as Previously Presented when it is in fact Currently Amended. Appropriate correction is required.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-8 and 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over PEREZ (2015/0030156 A1) in view of Ozaki et al (2006/0294242 A1), and further in view of Taylor et al (2008/0084870 A1).
As per Claims 1 and 8, Perez teaches a method for processing messages by a device of a Voice over IP (Internet Protocol) network, comprising, following receipt of a message initiating a Voice over IP call coming from a terminal: determining whether or not the received message contains a public telephone identity allocated to a user by the Voice over IP network (Figure 1 – Reference 107and 117; Figure 2 – Reference 207; Figure 8A – References 801 and 811; Page 2, Paragraph [0022]; Page 3, Paragraph [0029]; Page 4, Paragraphs [0040] and [0042]).
(Note: In paragraph [0022], Perez describes a data network [e.g. packet-switched or Internet] and computing devices [e.g. VoIP phone, SIP phone, softphone, etc.]. In paragraphs [0040] and [0042], Perez describes the transmission of a SIP INVITE message that includes a telephone number of a calling device [i.e. public telephone identity] as well as the P-Asserted ID [i.e. public telephone identity] in addition to called party information)
(Note: The recited Voice over IP [VoIP] network is a communication medium through which messages/communications may be conveyed; but a VoIP network cannot on its own allocate anything. An entity and/or system element is responsible for allocation. Applicant’s Specification indicates that it is the operator of the network that is responsible for the allocation of a public telephone identity and not the network itself [Page 10, Lines 15-19]).
Perez also teaches if the device of the Voice over IP network determines that the message contains a public telephone identity allocated to a user by the Voice over IP network: triggering a setting-up of the Voice over IP call with a recipient of the received message following a positive authentication of the terminal (Figure 8A – Reference 829; Page 4, Paragraph [0042]).
(Note: In paragraph [0042], Perez describes the use of encrypted verification information [e.g. caller ID key – CID1] which is decrypted and verified using a key [e.g. CID2]. Once the caller information/communication session is authenticated The SIP INVITE is transmitted to the call destination using SIP messaging [e.g. INVITE, TRYING, RINGING, OK, ACK] to establish communication between the calling and called parties)
Perez does not teach the Voice over IP network determining that the message does not contain a public telephone identity allocated to a user by the Voice over IP network. However, Ozaki teaches the Voice over IP network determining that the message does not contain a public telephone identity allocated to a user by the Voice over IP network (Page 6, Paragraphs [0106] and [0110]).
(Note: Figure 8 of Ozaki is an illustration of a SIP INVITE message. In paragraph [0106], Ozaki describes the use of dummy information in the header of the SIP INVITE. In paragraph [0110], Ozaki indicates that the source field from may contain dummy information [e.g. “<sip:anonymous@localhost>” – message does not contain a public telephone identity allocated to a user by the Voice over IP network])
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the method taught by Perez with the method as taught by Ozaki to permit call establishment without the call participants knowing the communication addresses of the call participants which enables call participants to speak honestly knowing their identity is confidential.
The combination of Perez and Ozaki does not teach setting up a Voice over IP channel between the terminal and a voice server hosted by the device of the Voice over IP network; and obtaining, by the voice server via this Voice over IP channel, an authentication code of a user of the terminal. However, Taylor teaches setting up a Voice over IP channel between the terminal and a voice server hosted by the device of the Voice over IP network; and obtaining, by the voice server via this Voice over IP channel, an authentication code of a user of the terminal (Figure 8; Page 9, Paragraph [0083]).
The combination of Perez and Ozaki also does not teach in response to the obtained authentication code being associated at Voice over IP network level with a public telephone identity allocated by the Voice over IP network to a user, providing to the terminal said public telephone identity allocated to the user by the Voice over IP network and authentication data associated at Voice over IP network level with this public telephone identity for making Voice over IP calls and being authenticated to the Voice over IP network.
However, Taylor teaches does teach in response to the obtained authentication code being associated at Voice over IP network level with a public telephone identity allocated by the Voice over IP network to a user, providing to the terminal said public telephone identity allocated to the user by the Voice over IP network and authentication data associated at Voice over IP network level with this public telephone identity for making Voice over IP calls and being authenticated to the Voice over IP network (Page 9, Paragraphs [0085] and [0086]).
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the method taught by Perez and Ozaki with the method as taught by Taylor to provide a fast, scalable, and less computationally intensive system and method to authenticate, and provide a secure communication channel between, devices initiating communications according to a peer-to-peer signaling protocol [e.g. session initiation protocol – SIP]; thereby allowing parties to communicate sensitive information freely.
As per Claim 2, the combination of Perez, Ozaki and Taylor teaches wherein the authentication of the terminal prior to the triggering comprises requesting the providing to the terminal of a proof of knowledge of authentication data associated at Voice over IP network level with the public telephone identity contained in the received message as described in Claim 1. (Note: Use of the registration/authentication process described by Perez and Taylor reads on the claimed language)
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the method taught by Perez and Ozaki with the method as taught by Taylor to provide a fast, scalable, and less computationally intensive system and method to authenticate, and provide a secure communication channel between, devices initiating communications according to a peer-to-peer signaling protocol [e.g. session initiation protocol – SIP]; thereby allowing parties to communicate sensitive information freely.
As per Claim 3, the combination of Perez, Ozaki and Taylor teaches wherein, during the determining, the device determines that the received initiation message does not contain any public telephone identity allocated to a user by the Voice over IP network if it detects the presence in the received initiation message of a predetermined telephone identity communicated to the terminal during a prior phase of configuration of the terminal (Taylor: Default Device Profile – Page 9, Paragraph [0083]).
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the method taught by Perez and Ozaki with the method as taught by Taylor to provide a fast, scalable, and less computationally intensive system and method to authenticate, and provide a secure communication channel between, devices initiating communications according to a peer-to-peer signaling protocol [e.g. session initiation protocol – SIP]; thereby allowing parties to communicate sensitive information freely.
As per Claim 4, the combination of Perez, Ozaki and Taylor teaches if the obtained authentication code is associated at Voice over IP network level with a public telephone identity allocated by the network to a user, triggering the setting-up of a Voice over IP call with a recipient of the initiation message received from the terminal as described in Claim 1.
As per Claim 5, Perez teaches wherein the triggering the setting-up of a Voice over IP call comprises renegotiation with the terminal of a voice channel to set up the call as described in Claim 1. (Note: As shown in Figure 8A, there is an initial transmission of the SIP INVITE message to the platform where the process of call/device authentication is performed. Upon determining the call/device is authenticated the INVITE message is forwarded to the called device which is where the renegotiation and ultimate establishment of the voice channel occurs)
As per Claim 6, Perez teaches wherein the call initiating message is a message in accordance with the SIP protocol (Session Initiation Protocol) as described in Figure 1.
As per Claim 7, the combination of Perez, Ozaki and Taylor teaches wherein during the providing step, the public telephone identity and the authentication data are supplied to the terminal in a secure manner (Perez: Page 3, Paragraphs [0028], [0029] and [0032]; Page 4, Paragraph [0042]; Page 5, Paragraph [0046]). 
(Note: In paragraphs [0028] and [0029], Perez describes the encryption/decryption of key values to enable the comparison of authentication information during the verification process. In paragraph [0032], Perez describes the use of encrypted control messages to ensure that communication between mobile devices and communication platforms are secure)
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the method taught by Perez and Ozaki with the method as taught by Taylor to provide a fast, scalable, and less computationally intensive system and method to authenticate, and provide a secure communication channel between, devices initiating communications according to a peer-to-peer signaling protocol [e.g. session initiation protocol – SIP]; thereby allowing parties to communicate sensitive information freely.
As per Claim 10, the combination of Perez, Ozaki and Taylor teaches a method as described in Claim 1 above. Perez also teaches a non-transitory computer-readable recording medium on which is recorded a computer program including instructions (Figure 10 – Reference 1009; Page 5, Paragraph [0050]; Page 6, Paragraph [0054]); and a processor (Figure 10 – Reference 1003; Page 5, Paragraph [0050]).
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the method and non-transitory computer-readable recording medium taught by Perez and Ozaki with the method as taught by Taylor to provide a fast, scalable, and less computationally intensive system and method to authenticate, and provide a secure communication channel between, devices initiating communications according to a peer-to-peer signaling protocol [e.g. session initiation protocol – SIP]; thereby allowing parties to communicate sensitive information freely.
As per Claim 11, the combination of Perez, Ozaki and Taylor teaches a method, processor and non-transitory computer-readable recording medium as described in Claims 1 and 10 above. It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the method and non-transitory computer-readable recording medium taught by Perez and Ozaki with the method as taught by Taylor to provide a fast, scalable, and less computationally intensive system and method to authenticate, and provide a secure communication channel between, devices initiating communications according to a peer-to-peer signaling protocol [e.g. session initiation protocol – SIP]; thereby allowing parties to communicate sensitive information freely.
As per Claim 12, the combination of Perez, Ozaki and Taylor teaches wherein the voice server comprises a voice recognition module, and/or a voice synthesis module, and/or a conversational agent (Taylor: IVR – Figure 5B – Reference 530; Page 7, Paragraph [0064]) (Note: It is well known that an IVR has the ability to perform voice recognition, synthesize speech and function as a conversational agent)
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the method and non-transitory computer-readable recording medium taught by Perez and Ozaki with the method as taught by Taylor to provide a fast, scalable, and less computationally intensive system and method to authenticate, and provide a secure communication channel between, devices initiating communications according to a peer-to-peer signaling protocol [e.g. session initiation protocol – SIP]; thereby allowing parties to communicate sensitive information freely.
As per Claim 13, the combination of Perez, Ozaki and Taylor teaches a method, a VoIP terminal, a processor and a non-transitory computer-readable recording medium as described in Claims 1 and 10 above. (Note: In paragraph [0022], Perez describes a VoIP phone, skinny client control protocol (SCCP) phone, session initiation protocol (SIP) phone, IP phone, personal computer, softphone, etc.)
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the method, apparatus and non-transitory computer-readable recording medium taught by Perez and Ozaki with the method as taught by Taylor to provide a fast, scalable, and less computationally intensive system and method to authenticate, and provide a secure communication channel between, devices initiating communications according to a peer-to-peer signaling protocol [e.g. session initiation protocol – SIP]; thereby allowing parties to communicate sensitive information freely.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Bakker et al (2010/0246780 A1), BENDER et al (2018/0288036 A1), O’Brien et al (2008/0235511 A1), Krack et al (2016/0112562 A1), CHO et al (2014/0040469 A1), Cheyer (2012/0245941 A1), Weldon (2016/0021255 A1), Manyakin, JR et al (2013/0170361 A1), Yacov et al (2018/0278746 A1) and Tanizawa et al (2009/0300197 A1). Each of these describes systems and methods for establishing voice communication within packet-switching environments.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHARYE POPE whose telephone number is (571)270-5587. The examiner can normally be reached Monday - Friday 8AM - 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on (571) 272-7488. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KHARYE POPE/Primary Examiner, Art Unit 2652